UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4725


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

LUIS ELRIQUE RAMOS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00033-TDS-1)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Luis Elrique Ramos appeals his conviction and 10-month

sentence     imposed     following     his    guilty    plea     to    failure    to

register as a sex offender, in violation of 18 U.S.C. § 2250(a)

(2012).     On appeal, Ramos’ counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious issues for appeal.             Ramos was notified of his

right to file a pro se supplemental brief but has not done so.

The Government has declined to file a response brief.                       Following

a careful review of the record, we affirm.

             Before     accepting    Ramos’    guilty     plea,       the    district

court conducted a thorough plea colloquy, fully complying with

Fed. R. Crim. P. 11 and ensuring that Ramos’ plea was knowing,

voluntary, and supported by an independent factual basis.                        See

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The court followed all necessary procedural steps in sentencing

Ramos,     properly    calculating    his    Guidelines    range,      considering

the   18    U.S.C.     § 3553(a)     (2012)    factors     and    the       parties’

arguments, and providing an individualized assessment based on

the facts presented.          See Gall v. United States, 552 U.S. 38, 51

(2007).      Ramos’ within-Guidelines sentence of imprisonment is

presumed substantively reasonable on appeal, and he has not met

his   burden   to     rebut   this   presumption.       See    United       States v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).                     And although

                                        2
the     district      court   varied       upward          in     imposing       a    term     of

supervised release, citing the need for deterrence, we conclude

the court’s judgment in this regard was not unreasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Ramos’ conviction and sentence.                                  This court

requires that counsel inform Ramos, in writing, of the right to

petition    the     Supreme      Court    of       the    United     States   for       further

review.    If Ramos requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in    this       court        for        leave      to    withdraw          from

representation.        Counsel’s motion must state that a copy thereof

was served on Ramos.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately             presented    in   the        materials

before    this     court   and    argument          would    not     aid   the       decisional

process.



                                                                                       AFFIRMED




                                               3